UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1646


TIGRESS SYDNEY ACUTE MCDANIEL, on behalf of A.M.,

                    Plaintiff - Appellant,

             v.

CHARLOTTE-MECKLENBURG SCHOOLS; CHARLOTTE-MECKLENBURG
BOARD OF EDUCATION; PATRICIA FALK; SUSAN HOLLOWAY;
MATTHEW SLOTA; TRAYFER MONROE; SHAUNTRA FRANKLIN; LEESA
CARDY; SUSAN NICHOLS; TARALYNN SULLIVAN; CYNTHIA VINES; F.
LANE WILLIAMSON; JOHN AND JANE DOES, 1 - 30,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:18-cv-00205-FDW-DCK)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Tigress Sydney McDaniel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Acting pro se and on behalf of her minor son, Tigress Sydney Acute McDaniel

filed in the district court a civil action alleging claims under 42 U.S.C. §§ 1983, 1985

(2012), the Americans With Disabilities Act, and the Rehabilitation Act. The district

court sua sponte dismissed McDaniel’s complaint, which was filed in forma pauperis, for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See McDaniel v. Charlotte-Mecklenberg Schs., No. 3:18-cv-00205-FDW-

DCK (W.D.N.C. May 11, 2018). We modify the district court’s judgment, though, to

reflect that the dismissal be without prejudice because McDaniel was not given an

opportunity to respond or amend her complaint before the court’s sua sponte dismissal.

See Thomas v. Salvation Army S. Terr., 841 F.3d 632, 642 (4th Cir. 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                             AFFIRMED AS MODIFIED




                                            2